 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                                   1:18-cv-01480-LJO-JLT (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    D. ALBRIGHT, et al.,                                    (Doc. 46)

15                        Defendants.
16

17           On July 16, 2019, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the

22   court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113

23   F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).

                                                          1
 1          In the present case, the court does not find the required exceptional circumstances. Even

 2   if it is assumed that plaintiff is not well versed in the law and that he has made serious allegations

 3   which, if proved, would entitle him to relief, his case is not exceptional. This court is faced with

 4   similar cases almost daily. Further, at this early stage in the proceedings, the court cannot make a

 5   determination that plaintiff is likely to succeed on the merits, and based on a review of the record

 6   in this case, the court does not find that plaintiff cannot adequately articulate his claims. Id.

 7          For the foregoing reasons, plaintiff=s motion for the appointment of counsel is DENIED

 8   without prejudice.

 9
     IT IS SO ORDERED.
10

11      Dated:     July 28, 2019                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
